Exhibit 99.3 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS On June 21, 2011, Cardtronics, Inc. (the Company) announced that it had entered into a Securities Purchase Agreement (the Agreement) to acquire all of the outstanding securities of Efmark Deployment I, Inc. (Efmark) and EDC ATM Subsidiary, LLC (collectively with Efmark, EDC) from EDC Holding Company, LLC. The significant terms of the Agreement were previously reported by the Company on June 21, 2011 in the Current Report on Form 8-K filed on that date. On July 25, 2011, the Company completed the transaction in accordance with the terms and conditions of the Agreement. The cash purchase price of $145.0 million was funded through borrowings under the Companys amended credit facility, and has been preliminarily allocated as disclosed below in Note 1, Preliminary Purchase Price Allocation. A portion of the purchase price was used to repay all outstanding indebtedness of EDC at closing. The purchase price may be adjusted in the future for working capital adjustments and as the Company completes its valuation analysis with respect to the assets acquired and liabilities assumed. The unaudited pro forma condensed consolidated financial statements presented gives effect to the acquisition of EDC as if it had occurred on June 30, 2011 for the presentation of the unaudited pro forma condensed consolidated balance sheet as of June 30, 2011, and on January 1, 2010 for the presentation of the unaudited pro forma condensed consolidated statements of operations for the year ended December 31, 2010 and for the six months ended June 30, 2011. The pro forma condensed consolidated financial statements were based on the historical financial statements of the Company and EDC. Certain amounts from EDCs historical combined financial statements have been reclassified to conform to the Companys presentation. The unaudited pro forma condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission ("SEC"). The unaudited pro forma condensed consolidated financial statements should be read along with the Company's Annual Report on Form 10-K for the year ended December 31, 2010 and Quarterly Report on Form 10-Q for the quarter and six months ended June 30, 2011, which includes a summary of the Company's significant accounting policies and other disclosures. The pro forma adjustments presented are based on certain estimates and assumptions in accordance with the Companys accounting policies. The Companys management believes that its assumptions provide a reasonable basis for presenting all of the significant effects of the transactions contemplated and that the pro forma adjustments give appropriate effect to these assumptions and are properly applied in the unaudited pro forma condensed consolidated financial statements. The unaudited pro forma condensed consolidated financial statements do not reflect the impacts of any potential operating efficiencies, savings from expected synergies, or costs to integrate the operations. The unaudited pro forma condensed consolidated financial statements are presented for informational purposes only and are not necessarily indicative of the financial position or the results of operations of the combined company had the acquisition been completed as of the indicated dates or of the results that may be achieved in the future PF-1 CARDTRONICS, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET As of June 30, 2011 (In thousands) Historical (Unaudited) Pro Forma Pro Forma Cardtronics, Inc. EDC Adjustments Note 2 Combined Assets Current assets: Cash and cash equivalents $ 3,998 $ 4,115 $ f $ 7,458 Accounts and notes receivable, net 26,787 1,668 h 28,417 Inventory 1,770 156 a 1,829 Restricted cash 3,396   3,396 Current portion of deferred tax asset, net 13,780   13,780 Prepaid expenses, deferred costs, and other current assets 13,821 3,150 a 16,169 Total current assets 63,552 9,089 71,049 Property and equipment, net 162,209 8,895 1,066 a, b 172,170 Intangible assets, net 69,596 2,344 44,177 c, f 116,117 Goodwill 164,974 40,199 63,419 l Deferred tax asset, net 738   738 Prepaid expenses, deferred costs, and other assets 20,338 9  20,347 Total assets $ 481,407 $ 60,536 $ 107,070 $ Liabilities and Stockholders' Equity Current liabilities: Current portion of long-term debt and notes payable $ 3,326 $ 3,350 $ (3,350) e $ 3,326 Current portion of other long-term liabilities 24,755   24,755 Accounts payable and other accrued and current liabilities 67,592 h, i, j 77,076 Total current liabilities 95,673 13,971 105,157 Long-term liabilities: Long-term debt 244,399 34,624 110,376 e 389,399 Deferred tax liability, net 16,276 10,027 a 22,031 Asset retirement obligations 29,052  1,902 d 30,954 Other long-term liabilities 32,899  4,500 g 37,399 Total liabilities 418,299 58,622 108,019 584,940 Total stockholders' equity 63,108 1,914 k 64,073 Total liabilities and stockholders' equity $ 481,407 $ 60,536 $ 107,070 $ 649,013 See accompanying notes to unaudited pro forma condensed consolidated financial statements. PF-2 CARDTRONICS, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2011 (In thousands) Historical (Unaudited) Pro Forma Pro Forma Cardtronics, Inc. EDC Adjustments Note 2 Combined ATM operating revenues $ $ $ h $ ATM product sales and other revenues   Total revenues 285,335 30,063 (227) 315,171 Cost of ATM operating revenues 181,903 21,020 (1,047) g, h 201,876 Cost of ATM product sales and other revenues (exclusive of depreciation, accretion, and amortization shown separately below) 9,561   9,561 Total cost of revenues 191,464 21,020 (1,047) 211,437 Gross profit Operating expenses: Selling, general and administrative expenses 26,272 3,907 (597) i, j 29,582 Depreciation and accretion expense 22,807 1,599 (755) b, d 23,651 Amortization expense 7,294 1,812 1,863 c 10,969 Loss on disposal of assets 163 325  488 Total operating expenses 56,536 7,643 511 64,690 Income from operations Interest expense, net 9,567 2,319 (519) e 11,367 Amortization of deferred financing costs and bond discounts 424 166 (116) f 474 Other (income) expense (60)   (60) Total other expense (income) Income (loss) before income taxes 27,404 (1,085) 944 27,263 Income tax provision (benefit) 12,104 286 363 m 12,753 Net income (loss) 15,300 (1,371) 581 14,510 Net income attributable to noncontrolling interests   Net income (loss) applicable to controlling interests and available to common stockholders $ 15,195 $ (1,371) $ 581 $ 14,405 Basic EPS $ 0.35 $ 0.33 Diluted EPS $ 0.35 $ 0.33 Weighted average shares outstanding - basic Weighted average shares outstanding - diluted See accompanying notes to unaudited pro forma condensed consolidated financial statements. PF-3 CARDTRONICS, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the Year Ended December 31, 2010 (In thousands) Historical (Audited) Pro Forma Pro Forma Cardtronics, Inc. EDC Adjustments Note 2 Combined ATM operating revenues $ $ $ h $ ATM product sales and other revenues   Total revenues 532,078 51,668 (254) 583,492 Cost of ATM operating revenues 351,490 34,861 (1,894) g, h 384,457 Cost of ATM product sales and other revenues (exclusive of depreciation, accretion, and amortization shown separately below) 8,902   8,902 Total cost of revenues 360,392 34,861 (1,894) 393,359 Gross profit Operating expenses: Selling, general and administrative expenses 44,581 5,264 (1,053) i 48,792 Depreciation and accretion expense 42,724 2,703 (1,035) b, d 44,392 Amortization expense 15,471 7,229 121 c 22,821 Loss on disposal of assets 2,647 841  3,488 Total operating expenses 105,423 16,037 (1,967) 119,493 Income from operations Interest expense, net 26,629 4,881 (1,281) e 30,229 Amortization of deferred financing costs and bond discounts 2,029 331 (241) f 2,119 Write-off of deferred financing costs and bond discounts   Redemption costs for early extinguishment of debt   Other (income) expense (878)   (878) Total other expense (income) Income (loss) before income taxes 23,994 (4,442) 5,129 24,681 Income tax provision (benefit) (17,139) (5,091) 1,975 m (20,255) Net income (loss) 41,133 649 3,154 44,936 Net income attributable to noncontrolling interests   Net income (loss) applicable to controlling interests and available to common stockholders $ 40,959 $ 649 $ 3,154 $ 44,762 Basic EPS $ 0.98 $ 1.07 Diluted EPS $ 0.96 $ 1.05 Weighted average shares outstanding - basic Weighted average shares outstanding - diluted See accompanying notes to unaudited pro forma condensed consolidated financial statements. PF-4 CARDTRONICS, INC. NOTES TO UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (1) Preliminary Acquisition Accounting The unaudited pro forma condensed consolidated financial statements reflect a total consideration transferred of $145.0 million, which has been preliminarily allocated as follows as of June 30, 2011: (In thousands) Cash and cash equivalents $ Accounts and notes receivable Inventory 59 Prepaid expenses, deferred costs, and other current assets Property and equipment, net Intangible assets Goodwill 1 Other assets 9 Total assets acquired $ Accounts payable and other accrued and current liabilities $ Asset retirement obligations Deferred tax liability, net Other noncurrent liabilities Total liabilities acquired $ Net assets acquired $ 1 Goodwill represents the excess of the purchase price over the fair value of the net assets acquired. (2) Pro Forma Adjustments a. Fair value adjustments The following adjustments were made to EDCs historical balance sheet accounts to reflect the fair value of the assets and liabilities acquired as of the acquisition date: Historical Amount Fair Value Fair Value Adjustment (In thousands) Inventory $ $ 59 $ Prepaid expenses, deferred costs, and other current assets Property and equipment, net Deferred tax liability, net 2 The fair value of property and equipment includes asset retirement obligation assets (see b. below for components of this value). b. Property and equipment, net The fair value of property and equipment acquired and the related depreciation are as follows (amounts in thousands): Pro Forma Depreciation Fair Values Useful Lives For the Six Months Ended June 30, 2011 For the Year Ended December 31, 2010 ATM equipment $ 0 to 8 years $ $ Other equipment 2 to 5 years Total $ $ $ Elimination of historical EDC balance  Pro forma adjustment $ $ $ PF-5 c. Intangible assets The historical intangible assets balance of EDC was eliminated and the estimated fair value on newly identified finite lived intangible assets and the related amortization were recorded as follows (amounts in thousands): Pro Forma Amortization Fair Values Useful Lives For the Six Months Ended June 30, 2011 For the Year Ended December 31, 2010 Customer contracts $ 7 to 9.4 years $ $ Bank branding contracts 4.1 years Non-compete agreements 2 years Total $ $ $ Elimination of historical EDC balance Pro forma adjustment $ $ $ d. Asset retirement obligations The following asset retirement obligations (AROs) were recorded for the costs to deinstall its ATMs and costs to restore the ATM sites to their original condition, consistent with the Companys accounting policy. The following liabilities were recorded as of the acquisition date (amounts in thousands): Pro Forma Accretion Fair Values Accretion Period For the Six Months Ended June 30, 2011 For the Year Ended December 31, 2010 AROs for acquired ATMs $ 1,902 0 to 5 years $ 81 Of the total ARO recorded above, $487,000 relates to assets that will be replaced within the next 12 months. e. Long-term debt The historical long-term debt balances of EDC were eliminated as of June 30, 2011, as these amounts were paid off on the acquisition date. To fund the acquisition, the Company borrowed $145.0 million from its revolving credit facility and its swing-line credit facility. The pro forma adjustments made to long-term debt and interest expense were as follows (amounts in thousands): Pro Forma Interest Expense Principal Balance Interest Rate For the Six Months Ended June 30, 2011 For the Year Ended December 31, 2010 Revolving credit facility $ 2.44% $ $ Swing-line credit facility 4.50% 68 Total $ $ $ Elimination of historical EDC balance (long-term portion) 2 ) ) ) Pro forma adjustment $ $ ) $ ) 2 The entire current portion of long-term debt in the amount of $3,350,000 was also eliminated at June 30, 2011. f. Deferred financing costs The deferred financing costs related to historical EDC debt were eliminated as of June 30, 2011, as the related long-term debt was paid off on the acquisition date. In connection with the $145.0 million in incremental borrowings described above in e., the Company incurred costs totaling approximately $655,000 to amend its existing credit facility, which are being amortized over the remaining term of the facility of approximately 5 years, and a portion of the previously-deferred financing costs were written off for approximately $134,000. The pro forma adjustment made to deferred financing costs (which are included in the Intangible assets, net line) and amortization of deferred financing costs and bond discounts were as follows (amounts in thousands): PF-6 Pro Forma Amortization Intangible Assets Amortization Period For the Six Months Ended June 30, 2011 For the Year Ended December 31, 2010 Deferred financing costs related to the new debt $ 5 years $ 66 $ Partial write-off of old deferred financing costs ) ) ) Total $ $ 50 $ 90 Elimination of historical EDC balance  ) ) Pro forma adjustment $ $ ) $ ) g. Unfavorable contract liability An estimated unfavorable contract liability of $4.5 million was recorded as of the acquisition date, representing the difference between the terms of the assumed vendor contracts relative to market terms. This liability is amortized between 2.3 and 3.7 years, based on the remaining terms of the related contracts. The liability is amortized against the various costs of ATM operating revenues, which were estimated to be $820,000 and $1,640,000 for the six months ended June 30, 2011 and for the year ended December 31, 2010, respectively. h. Allpoint fees and expenses The Company owns and operates the Allpoint network, which is the largest surcharge-free ATM network within the United States (based on the number of participating ATMs). Certain of the ATMs owned by EDC carried the Allpoint network logo, therefore providing surcharge-free ATM access to customers of participating financial institutions. In exchange for allowing these surcharge-free transactions, the Company compensated EDC based on the number of these transactions. These fees were eliminated for the six months ended June 30, 2011 and for the year ended December 31, 2010 in the amounts of $227,000 and $254,000, respectively, in order to present consolidated financial statements after elimination of all intercompany activity. Additionally, the Companys accounts payable as of June 30, 2011 and the related receivable of EDC in the amount of $38,000 were eliminated in the unaudited pro forma condensed consolidated balance sheet. i. Equity compensations EDCs liability related to its stock option plan and profit interests were eliminated as of June 30, 2011, as these plans were cancelled on the acquisition date and therefore, the related expenses were eliminated from the unaudited pro forma condensed consolidated statements of operations. In connection with the acquisition, the Company granted 10,000 Restricted Stock Awards. The related expenses (which are included in the Selling, general and administrative expenses line) are included as pro forma adjustments to Selling, general and administrative expenses line. The following are the pro forma adjustments made to Selling, general and administrative expenses (amounts in thousands): For the Six Months Ended June 30, 2011 For the Year Ended December 31, 2010 EDC Profit interests $  $ ) EDC Stock option expense ) ) Total equity compensation liability eliminated at June 30, 2011 $ ) $ ) Stock-based compensation related to new Restricted Stock Awards 26 52 Pro forma adjustments to Selling, general and administrative expenses $ ) $ ) j. Transaction costs No transaction costs were expensed for the year ended December 31, 2010. For the six months ended June 30, 2011, the Company incurred $305,000 in transaction costs, which has been eliminated from the pro forma condensed consolidated statement of operations. For the pro forma condensed consolidated balance sheet, a total of $629,000 in transaction costs have been reflected, which is comprised of the $305,000 already expensed and additional estimated transaction costs of $324,000. PF-7 k. Stockholders equity The following pro forma adjustments were made to stockholders equity as of June 30, 2011: (In thousands) Elimination of historical EDC equity $ ) Partial write-off of old deferred financing costs (see f. above) ) Equity compensation liability eliminated (see i. above) Additional transaction costs accrued (see j. above) ) Total adjustment as of June 30, 2011 $ ) l. Goodwill The historical goodwill balance of EDC was eliminated as of June 30, 2011 and the goodwill resulting from the transaction, as calculated in Note 1, Preliminary Purchase Price Allocation above, was recorded. m. Income tax provision A statutory rate of 38.5% was used to calculate the income tax provision for the effects of pro forma adjustments on the pro forma condensed consolidated statement of operations. (3) Earnings per Share The Company reports its earnings per share under the two-class method. Under this method, potentially dilutive securities are excluded from the calculation of diluted earnings per share (as well as their related impacton the statements of operations) when their impact on net income available to common stockholders is anti-dilutive. Potentially dilutive securities for the six months ended June 30, 2011 and for the year ended December 31, 2010 included all outstanding stock options and shares of restricted stock, which were included in the calculation of diluted earnings per share for these periods. Additionally, the shares of restricted stock issued by the Company have a non-forfeitable right to cash dividends, if and when declared by the Company. Accordingly, restricted shares are considered to be participating securities and, as such, the Company has allocated the undistributed earnings for the six months ended June 30, 2011 and for the year ended December 31, 2010 among the Company's outstanding shares of common stock and issued but unvested restricted shares, as follows: Earnings per Share (in thousands, excluding share and per share amounts): Six Months Ended June 30, 2011 Year Ended December 31, 2011 Weighted Weighted Average Earnings Average Earnings Shares Per Shares Per Income Outstanding Share Income Outstanding Share Basic: Net income attributable to controlling interests and available to common stockholders $ 14,405 $ 44,762 Less: undistributed earnings allocated to unvested restricted shares (456 ) (1,717 ) Net income available to common stockholders $ 13,949 41,722,659 $ 0.33 $ 43,045 40,357,194 $ 1.07 Diluted: Effect of dilutive securities: Add: Undistributed earnings allocated to restricted shares $ 456 $ 1,717 Stock options added to the denominator under the treasury stock method 763,442 712,187 Less: Undistributed earnings reallocated to restricted shares (448 ) (1,689 ) Net income available to common stockholders and assumed conversions $ 13,957 42,486,101 $ 0.33 $ 43,073 41,069,381 $ 1.05 PF-8 The computation of diluted earnings per share excluded potentially dilutive common shares related to Restricted Stock Awards of 526,487 and 476,162 shares for the six months ended June 30, 2011 and for the year ended December 31, 2010, respectively, because the effect of including these shares in the computation would have been anti-dilutive. PF-9
